DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner acknowledges the amendments received 16 February 2022. Claims 1-10, 12, 19-30, 35 and 37-39 are cancelled; claims 33-34 and 36 are withdrawn; new claim 47 is entered; claims 11, 13-18, 31-32 and 40-47 are pending.

Response to Arguments
Applicant’s arguments, see “Remarks”, filed 16 February 2022, with respect to the rejection(s) of claim(s) 11 under Livne have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Sokolich.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11, 13-16, 32 and 44-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sokolich et al (U.S. 6,736,771). Sokolich discloses (Figures 2A-3D) a housing configured to be implanted under skin or tissue of a recipient of the implantable device and comprising a chamber floor (110) forming a first end of a chamber; a first flexible membrane (20) disposed across a second end of the chamber, wherein the first flexible membrane and the first chamber floor define a sealed first chamber within housing (“hermetic weld 22b)”; an output element (28) in communication with the first chamber and configured to generate an output signal based on a movement of the first flexible membrane to control delivery of stimulation to the recipient; and a pressurized fluid (col. 5, lines 19-57) filling the first chamber and maintaining a first chamber pressure therein greater than the ambient pressure such that, in a static state of the implantable device in which there is no substantial movement of the first membrane, the first chamber pressure is sufficient to maintain the first flexible membrane deflected away from the first chamber floor and convexly outward toward the environment.
Regarding claim 13, Sokolich discloses (Abstract) an auditory prosthesis.
Regarding claim 14, Sokolich discloses (col. 1, line 66-col. 2, line 22) the housing is hermetically sealed and the membrane is biocompatible.
Regarding claim 15, Sokolich discloses (col. 8, lines 17-28) the first chamber pressure in the static state is greater than 1 standard atmosphere of pressure.
Regarding claim 16, Sokolich discloses (col. 5, lines 19-57) the output element is in communication with the first chamber via a port (26).
Regarding claim 32, the Examiner considers floor 110 to be a flat surface.
Regarding claims 44-46, Sokolich discloses (col. 7, line 55-col. 8, line 2) the pressurized fluid is a gas such as air, or a liquid.
Regarding claim 47, Sokolich discloses (Abstract) the membrane is configured to be exposed to, and deflect in response to, incoming sound waves.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18, 31, 40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Sokolich et al (U.S. 6,736,771). Regarding claims 17-18 and 31, Sokolich discloses the claimed invention but does not disclose expressly the shape of the first chamber floor as concave, convex, or conical. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the flat floor as taught by Sokolich, with the concave, convex, or conical shapes, because the applicant has not disclosed that these shapes provide an advantage, are used for a particular purpose, or solve a stated problem. One of ordinary skill in the art, furthermore, would have expected the applicant's invention to perform equally well with the flat floor of the first chamber as taught by Sokolich, because Sokolich’s output sensor is able to detect movement of the flexible membrane as in the claim. Therefore, it would have been an obvious matter of design choice to modify Sokolich’s chamber floor to obtain the invention as specified in the claims.
Regarding claim 40, Sokolich discloses the claimed invention except for a second chamber floor and membrane.  It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a second chamber floor and membrane, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  See MPEP § 2144.04.
Regarding claim 42, “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQe2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQe2d 1647 (Bd. Pat. App. & Inter. 1987).” See MPEP 2114 (Il). Here, claim 42 appears to claim the implantation of the device as part of the structure of the apparatus, which does not differentiate the structure of the apparatus from the prior art. As far as what is structurally required, the Examiner considers that, should Sokolich’s system be implanted in the recipient, the elements would be oriented as claimed.

Allowable Subject Matter
Claims 41 and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106. The examiner can normally be reached Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792